Title: To John Adams from John Williams, 3 March 1800
From: Williams, John
To: Adams, John



Honoured Sir
March the 3d: A. Dom. 1800.

The great Esteem I have for your Excellencys conspicuous, humane, & virtuous Character, emboldens me through the medium of these Lines, to introduce to you, Sir, the Bearer of this, and to recomend him to your Favour & Goodness as an Object worthy of your Patronage & Aid; for he is an honest, sober, peaceable and virtuous Person, and a firm Friend to the Government of the United States, but a present in actual Distress; he having a rising Family, & had saved by his own Industry so much, as would have enabled him to set up his Business for himself, but as it was in some respect not convenient for him at that Time; he was prevailed upon by a Certain Man (who seem’d to be in good Circumstances) to let him have the Money for a few Years upon Interest; till he might meet with a good Opportunity to set up his Trade, but alas, has been so unfortunate as to lose the whole of it, (amounting to about 500 Dolls nearly) and is not able to recover any Thing, as the Mans Effects have been seized for the Mortgagees; and as the Bearer of this has become sickly since a few Years, so that he is often unable to work at his Trade as he did formerly, so the support of him & Family becomes more precarious; but if he was enabled to set up his Trade, (as a good Opportunity offers at present) he might be enabled by keeping a Journeyman & Apprentices better to Support his Family because he would have the whole Profit of the Trade to himself; but since he has been deprived of the very Means, to do this, by having lost his hard earned Money in the aforesaid Manner; therefore, permit me Sir, humbly to intreat you in his Behalf, & lend a kind Ear to my prayer, as I trust you have the Means to save him from Misery, and be so kind as to assist him with so much Cash as would enable him to set up his Business, for  the better maintaining his Family in an honest Manner; I need not to remind you, Sir, of the Words of our Lord Jesus Christ Be ye therefore mercifull, as your Father in Heaven is mercifull; but am convinced your noble and virtuous Mind will not hesitate to comply with my humble request to relieve an honest Family from perdition, when it is in your Power to do good; for what you bestow on the Bearer of this, will not be in vain; and your Kindness will be forever thankfully acknowledged and rememberd by him, and I shall, think myself very happy if my endeavours in Behalf of the Bearer should be crowned with Success.
May the Almighty pour down upon you and your Family abundant Blessings, and all Happiness now and hereafter is the ardent wish of your Excellencys / Sincere Friend & most humble Servant
John WilliamsMinister of the Gospel near Henkel Town.
P.S. Please to excuse the incorrectness of these Lines, and after you have perused them, I would beg you to comit them to the Fire, as I would wish to keep it secret between us.

